ACCEPTED
                                                                                                        01-15-00162-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   4/17/2015 7:42:05 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK




                                                                                    FILED IN
                                                                             1st COURT OF APPEALS
GEORGE W. VIE III                                                                HOUSTON, TEXAS
PARTNER                                                                      4/17/2015 7:42:05 PM
gvie@millsshirley.com
Direct Dial (409) 761-4032 or                                                CHRISTOPHER A. PRINE
                                                                                     Clerk
(713) 571-4232
                                           April 17, 2015


Re:     Appeal No. 01-15-00162-CV; Anthony J. Cann v. Hometown Bank, N.A. – In the First
        Court of Appeals, Houston, Texas
             Trial Court No. 14CV0668



John D. Kinard, District Clerk
Galveston County Justice Center
600 59th Street, Room 4001
Galveston, TX 77551-2388

Dear Mr. Kinard:

      In connection with the above-captioned appeal presently before the First Court of
Appeals, appellee Hometown Bank, N.A. requests that you include the following material in a
supplemental clerk’s record for transmittal to the Court of Appeals on an expedited basis:

        1.       Hometown Bank’s Notice of Nonsuit as to its Claim for Conditional
                 Appellate Attorney’s Fees (filed April 17, 2015);

        2.       This letter.
        Please advise me immediately if you wish to have us make some financial arrangements at
this time for inclusion of these documents in a supplemental record, or if you need any further
information. Further, if additional cost is necessary to expedite the filing, please let me know and
we will pay the additional financial cost.

        By copy of this letter, the Court of Appeals and counsel of record are being notified of this
Page 2
Letter to District Clerk
April 17, 2015



request. Thank you for your assistance.

                                          Sincerely,

                                          /s/ George W. Vie III

GWV/kc
268878/101173.1.1


cc:

Christopher A. Prine, Clerk
First Court of Appeals
Harris County 1910 Courthouse
301 Fannin, Suite 208
Houston, TX 77002

John V. Mastriani
Christopher M. Thornhill
The Mastriani Law Firm
P.O. Box 460174
Houston, Texas 77056
service@mastrianilaw.com